Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/28/2021 and 11/10/2021 have been placed in the record and considered by the examiner.

Response to Amendment
The amendment filed 12/02/2021 has been entered.  Claims 31-33, 38, 44, 53 and 56 have been amended; claims 1-29 were canceled in a previous amendment; and no new claims have been added.  Claims 30-65 remain pending in the application.  The objections to the title and specification are withdrawn based on Applicant’s amendments to the title and specification.  The objections to claims 31, 32 and 42-45 are withdrawn based on Applicant’s amendments to claims 31, 32 and 44.  The 35 U.S.C. 112(b) rejection of claims 33, 38 and 56-61 are withdrawn based on Applicant’s amendments to claims 33, 38 and 56. 

Response to Arguments
Applicant’s arguments with respect to allowability of claims 30-65 over the art of record have been considered, but are not persuasive.
	On page 3 of Applicant’s remarks, Applicant asserts
	Contrary to the Office Action, Hogenmueller does not disclose that "the low bandwidth information is stored on each remote terminal unit prior to the respective remote terminal unit joining the communication network." Rather, according to Hogenmueller the commanding mode determines the operating mode of the network and the operation based slot assignments (¶60). Each time slot scheme described in 
Hogenmueller allows the commanding node to communicate with a sub-network. As a result, one of ordinary skill in the art would have 

	Examiner respectfully disagrees.  Paragraph [0060] discloses operation mode-dependent scheme of assigning time slots to devices, such as initialization and startup.  The initialization mode may be used during factory installation and node reprogramming/installation at the garage.  Therefore, Hogenmueller discloses that nodes are assigned communication timeslots prior to the devices joining the network because factory installation and installation at the garage occurs prior to the devices joining the network.  

	On page 4 of the Remarks, Applicant asserts 

Applicant respectfully submits that one of ordinary skill in the art would not have looked to combine the disclosure of Hogenmueller with Maruyama as alleged in the Office Action. Maruyama is directed to communication concept applied in a cellular network. The schemes used in Hogenmueller are applied to a wireless network for industrial use with controllers, actuators, and conductors installed on an automotive chassis. Given the communication protocols used in cellular technology are different from those used in industrial applications, such as on an automotive chassis, Applicant respectfully submits that one of ordinary skill in the art starting with the disclosure of Maruyama would not have looked to the features/operations of Hogenmueller for resolving deficiencies in the former as alleged in the Office Action. Moreover, it is not apparent that assignment schemes described in Hogenmueller are capable of implementation in an FDMA or TDMA communication protocol. Rather than combine Maruyama and Hogenmueller, Applicant respectfully submits that the skilled artisan would have looked to a more relevant technology/application directed to the use of radio terminals in a cellular network for resolving Maruyama's deficiencies. 

installation at the garage.  Therefore, Hogenmueller discloses that nodes are assigned communication timeslots prior to the devices joining the network because factory installation and installation at the garage occurs prior to the devices joining the network.  One of ordinary skill in the art before the effective filing date of Applicant’s invention would have recognized the benefit of enabling a device to connect to a network faster by pre-assigning a timeslot at factory installation for the device to  use on a channel when the device first accesses a network.   


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
The claims limitations that use the word “means” are means for adjusting in claim 31; means for allocating frequency and time slot tiles in claim 32; means of power control in claim 40; means for synchronizing in claim 41; and means for transmitting and receiving data in claim 56.   The means for adjusting, means for allocating frequency and time slot tiles, means of power control, and means for synchronizing are interpreted as a processor. (See paragraph [0690] of Applicant’s published patent application).  The means for transmitting and receiving data are interpreted as a transmitter and a receiver, respectively.  (See paragraph [0501] of Applicant’s published patent application).
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a communication manager that is configured to define and manage . . . the communication manager is configured for configuring the plurality of communication links . . . in claims 30 and 56, the communication manager is configured to 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Paragraph [0125] of Applicant’s published patent application discloses that one or more base stations may provide communication links for communicating with terminals and paragraph [0417] discloses that the base stations include processing units 212 and digital signal processors 214.  Thus, the communication manager configured to define and manage, configure communication links, allocate frequency and time slot tiles, adjust, broadcast and communicate is interpreted as a processor of the base station.  
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of Stephens et al. (US Patent No. 10,805,933 B2, hereinafter “Stephens”).  Although the claims at issue are not identical, they are not patentably distinct from 
Claims 56 and 58-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27 and 30-33 of Stephens in view of Maruyama (US Patent No. 7,035,644 B1, hereinafter “Maruyama”), and further in view of Briggs (US PG Pub 2017/0086181 A1, hereinafter “Briggs”). 
	  Claim 27 of Stephens recites all the limitations of claim 56 of the instant application except “the communication manager is configured for defining a number of tiles allocated to a communication link and a latency of any communication link” (see comparison chart below).  In analogous art, Briggs teaches “the communication manager is configured for defining a number of tiles allocated to a communication link.” (¶¶ [0040] – [0041] FIG. 5 is a matrix illustrating n Resource Blocks in the frequency domain and m Resource Blocks in the time domain. The processor 7 may therefore allocate up to n*m Resource Blocks for a transmission between the small cell and a UE. The femtocell 1 processor 7 may therefore configure a data transmission by determining the number of Resource Blocks required (which may be based on the required data rate), and allocating the Resource Blocks for that transmission {interpreted as n*m resource blocks reads on tiles and data transmission between a cell and a UE occurs via a channel or link.  Thus Briggs discloses a communication manager/processor configured for defining a number of n*m resource blocks/tiles allocated to a communication link/data transmission over a channel}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens to implement the teachings of Briggs.  One would have been motivated to do so in order to allocate resource blocks for UE transmission in a manner that avoids resource block interference.  (Briggs ¶ [0012])
The combination of Stephens and Briggs does not explicitly teach “the communication manager is configured for defining a latency of any communication link.”
  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combination of Stephens and Briggs such that the communication manager defines the latency of any communication link as taught by Maruyama in order to ensure that data can be communicated between the network and radio terminals in a timely manner, thereby increasing system throughput which improves a user’s quality of experience.
	Dependent claims 58-65 of the instant application, which are the same as dependent claims 30-33 of Stephens as shown in the comparison chart below, are also rejected over Stephens in view of Maruyama and Briggs. 

Instant Application
Stephens ‘933
30. (New) A communication system comprising:





a communication network; 

one or more base stations; 

a plurality of remote terminal units; 


the one or more base stations and the plurality of remote terminal units being configured for transmitting and receiving data over a plurality of communication links; and

a communication manager that is configured to define and manage said plurality of communication links of the communication network; 

wherein: 

the plurality of communication links include a plurality of low bandwidth communication links and one or more high bandwidth communication links; and 

the communication manager is configured for configuring the plurality of communication links with low bandwidth information and high bandwidth information that defines respective allocated communication resources, the low bandwidth information including a time slot to use for one or more of the plurality of low bandwidth communication links, and the low bandwidth information being initially allocated to and stored on each remote terminal unit prior to joining the communication network, and the high bandwidth information defining resources to use for the one or more high bandwidth communication links, which are allocated when requested over the communication network by one or more of the plurality of remote terminal units or the one or more base stations; and 




the communication manager is configured for defining a number of tiles allocated to a communication link and a latency of any communication link.
A communication system for a warehouse facility including a grid of containers, and a plurality of robots that move along intersecting paths in the grid to perform operations on the containers, the communication system comprising:

a communication network; 

one or more base stations; 

a plurality of remote terminal units included in respective robots of the plurality of robots; 

the one or more base stations and the plurality of remote terminal units being configured for transmitting and receiving data over a plurality of communication links; and

a communication manager that is configured to define and manage said plurality of communication links of the communication network; 

wherein: 

the plurality of communication links include a plurality of low bandwidth communication links and one or more high bandwidth communication links; and

the communication manager is configured for configuring the plurality of communication links with low bandwidth information and high bandwidth information that defines respective allocated communication resources, the low bandwidth information including a time slot to use for one or more of the plurality of low bandwidth communication links, and the low bandwidth information being initially allocated to and stored on each remote terminal unit prior to joining the communication network, and prior to the respective robots operating on the grid, and the high bandwidth information defining resources to use for the one or more high bandwidth communication links, which are allocated when requested over the communication network by one or more of the plurality of remote terminal units or the one or more base stations.


3. The communication system of claim 1 wherein the communication manager comprises means for allocating frequency and time slot tiles for the plurality of communication links based on requirements of the communications system, whilst maintaining a specified latency
31. A communication system according to claim 30, in which the plurality of communication links are further adjustable by the communication manager, the communication manager comprising:
means for adjusting one, more or all of:
a. the data rate of each of the plurality of communication links;
b. frequency bands utilized by each of the plurality of communication links;
c. a channel within the frequency bands used by each of the plurality of communication links;
d. a communication error resilience by each of the plurality of communication links, the error resilience being governed by:
i. a predetermined coding scheme; and/or
ii. use of a duplicate frequency mode;
e. a number of terminal units communicating per base station;
f. a type and characteristics of each of the plurality of communication links;
g. a roaming method of terminal units changing between base stations;
h. one or more back up channels to switch to in an event of a DFS (radar interference) event;
i. monitoring and logging of radio performance;
j. a tile frequency and time characteristics;
k. which tiles are used for pilot signals; and/or
l. a length of time before any one or more of a parameter of elements a. to k. are changed.
2. A communication system according to claim 1, in which the plurality of communication links are further adjustable by the communication manager, the communication manager comprising:
means for adjusting one, more or all of:
a. the data rate of each of the one or more communication links;
b. frequency bands utilized by each of the one or more communication links;
c. a channel within the frequency bands used by each of the one or more communication links;
d. a communication error resilience by each of the one or more communication links, the error resilience being governed by:
i. a predetermined coding scheme; and/or
ii. use of a duplicate frequency mode;
e. a number of terminal units communicating per base station;
f. a type and characteristics of each of the one or more communication links;
g. a roaming method of terminal units changing between base stations;
h. one or more back up channels to switch to in an event of a DFS (radar interference) event;
i. monitoring and logging of radio performance;
j. a tile frequency and time characteristics;
k. which tiles are used for pilot signals; and/or
l. a length of time before any one or more of a parameter of elements a. to k. are changed.
32. The communication system of claim 30 wherein the communication manager comprises means for allocating frequency and time slot tiles for the plurality of communication links based on requirements of the communications system, whilst maintaining a specified latency.
3. The communication system of claim 1 wherein the communication manager comprises means for allocating frequency and time slot tiles for the one or more communication links based on requirements of the communications system, whilst maintaining a specified latency.
33. The communication system of claim 30, wherein the low bandwidth information stored on each remote terminal unit includes one or more low bandwidth communication link numbers identifying one or more of a multi frame offset, the time slot and a tile offset to use for at least one of the low bandwidth communication links
4. The communication system of claim 1, wherein the low bandwidth information stored on each remote terminal unit includes one or more low bandwidth communication link numbers identifying one or more of a multi frame offset, the time slot and a tile offset to use for the one or more low bandwidth communication links
34. The communication system of claim 30, wherein the plurality of low bandwidth communication links are configured for communication within a predetermined latency range.
5. The communication system of claim 1, wherein the plurality of low bandwidth communication links are configured for communication within a predetermined latency range.
35. The communication system of claim 30, wherein the one or more high bandwidth communication links is configured for communication within a variable latency range.
6. The communication system of claim 1, wherein the one or more high bandwidth communication links is configured for communication within a variable latency range.
36. The communication system of claim 30, wherein a number of the plurality of low bandwidth communication links and a number of the one or more high bandwidth communication links are adjustable during a start-up process of the one or more base stations.
7. The communication system of claim 1, wherein a number of the plurality of low bandwidth communication links and a number of the one or more high bandwidth communication links are adjustable during a start-up process of the one or more base stations.
37. The communication system of claim 30, wherein a number of the plurality of low bandwidth communication links and a number of the one or more high bandwidth communication links are adjustable in real-time or near real-time to respond to requirements for communication between the one or more base stations and the plurality of remote terminal units.
8. The communication system of claim 1, wherein a number of the plurality of low bandwidth communication links and a number of the one or more high bandwidth communication links are adjustable in real-time or near real-time to respond to requirements for communication between the one or more base stations and the plurality of remote terminal units.
38. The communication system of claim 30, wherein a data packet sent by a first remote terminal unit of the plurality of remote terminal units through at least one of the low bandwidth communication links is transmitted at least twice, as a first data burst and a second data burst.
9. The communication system of claim 1, wherein a data packet sent by a first remote terminal unit of the plurality of remote terminal units through the one or more low bandwidth communication links is transmitted at least twice, as a first data burst and a second data burst.
39. The communication system of claim 38, wherein the first data burst and the second data burst occupy one or more different frequencies.
10. The communication system of claim 9, wherein the first data burst and the second data burst occupy one or more different frequencies.
40. The communication system of claim 30, the system comprising:  means of power control in which one or more of the plurality of remote terminal units setting a power at which it transmits depending on a strength of a signal received from the one or more base stations.
11. The communication system of claim 1, the system comprising:  means of power control in which one or more of the plurality of remote terminal units setting a power at which it transmits depending on a strength of a signal received from the one or more base stations.
41. The communication system of claim 30, comprising: means for synchronising communications including fixed time frequency synchronisation.
12. The communication system of claim 1, comprising: means for synchronising communications including fixed time frequency synchronisation.
42. The communication system according to claim 32, wherein allocation of the frequency and time slot tiles can be changed dynamically during operation.
13. The communication system according to claim 3, wherein allocation of the frequency and time slot tiles can be changed dynamically during operation of the plurality of robots on the grid.
43. The communication system of claim 32 in which the communication manager is configured to initially allocate frequency and time slot tiles and other configuration data to the plurality of remote terminal units and the one or more base stations over a fixed or wireless out of band connection.
14. The communication system of claim 3 in which the communication manager is configured to initially allocate frequency and time slot tiles and other configuration data to the plurality of remote terminal units and the one or more base stations over a fixed or wireless out of band connection.
44. The communication system of claim 30, wherein the latency of the plurality of communication links is adjustable by adjusting one of at least one parameter associated with the plurality of communication links, including frequency usage, tile characteristics, multiplexing/de-multiplexing techniques, timing and code usage.
15. The communication system of claim 1, wherein the latency of the plurality of communication links is adjustable by adjusting one of at least one parameter associated with the one or more communication links, including frequency usage, tile characteristics, multiplexing/de-multiplexing techniques, timing and code usage.
45. The communication system of claim 31, wherein the tile characteristics, including a number and placement of pilots, are configurable by the communication manager.
16. The communication system of claim 2, wherein the tile characteristics, including a number and placement of pilots, are configurable by the communication manager.
46. The communication system of claim 30, wherein one or more of the plurality of communication links are configurable as emergency communication links.
17. The communication system of claim 1, wherein one or more of the plurality of communication links are configurable as emergency communication links.
47. The communication system of claim 30, wherein retransmission of existing data to one or more of the plurality of remote terminal units will continue until there is new data to be sent.
18. The communication system of claim 1, wherein retransmission of existing data to one or more of the plurality of remote terminal units will continue until there is new data to be sent.
48. The communication system of claim 30, wherein the plurality of communication links include:  at least one contention-free communication link and at least one contended communication link.
19. The communication system of claim 1, wherein the plurality of communication links include:  at least one contention-free communication link and at least one contended communication link.
49. The communication system of claim 30, configured for transmission of data over the one or more high bandwidth communication links to one or more of the plurality of remote terminal units to be utilized for maintenance and troubleshooting.
20. The communication system of claim 1, configured for transmission of data over the one or more high bandwidth communication links to one or more of the plurality of remote terminal units to be utilized for maintenance and troubleshooting.
50. The communication system of claim 30, configured for dynamic frequency hopping techniques to be utilized to optimize one or more of the plurality of low bandwidth communication links.
21. The communication system of claim 1, configured for dynamic frequency hopping techniques to be utilized to optimize one or more of the plurality of low bandwidth communication links.
51. The communication system of claim 30, configured for dynamic frequency selection techniques to be utilized by the one or more base stations and to be handled by one or more dedicated radio frequency chains.
22. The communication system of claim 1, configured for dynamic frequency selection techniques to be utilized by the one or more base stations and to be handled by one or more dedicated radio frequency chains.
52. The communication system of claim 30, being configured such that dynamic frequency selection techniques are utilized for radar detection and avoidance.
23. The communication system of claim 1, being configured such that dynamic frequency selection techniques are utilized for radar detection and avoidance.
53. The communication system of claim 30, wherein frequency pairs (+f, −f) symmetric about a centre frequency f are allocated to a same remote terminal unit of the plurality of remote terminal units so that less unwanted interference occurs compared to allocating one frequency of the pair to a first remote terminal unit of the plurality of remote terminal units and allocating another frequency of the pair to a second remote terminal unit of the plurality of remote terminal units.
24. The communication system of claim 1, wherein frequency pairs (+f, −f) symmetric about a centre frequency f are allocated to a same remote terminal unit of the plurality of remote terminal units so that less unwanted interference occurs compared to allocating one frequency of the pair to a first remote terminal units unit of the plurality of remote terminal units and allocating another frequency of the pair to a second remote terminal unit of the plurality of remote terminal units.
54. The communication system of claim 53, wherein the plurality of remote terminal units are located at different distances from a same base station of the one or more base stations, so that a leaked signal into −f from a first remote terminal unit of the plurality of terminal units close to the same base station interferes with an actual −f signal from a second remote terminal unit of the plurality of remote terminal units far from the same base station.
25. The communication system of claim 27, wherein the plurality of remote terminal units are located at different distances from a same base station of the one or more base stations, so that a leaked signal into −f from a first remote terminal unit of the plurality of terminal units close to the same base station interferes with an actual −f signal from a second remote terminal unit of the plurality of remote terminal units far from the same base station.
55. The communication system of claim 30 configured as a radio system which is implemented as a peripheral to a computer.
26. The communication system of claim 1 configured as a radio system which is implemented as a peripheral to a computer.
56. (New) A communication system comprising:





a communication network; 

one or more base stations; 

a plurality of remote terminal units; 


the one or more base stations and the plurality of remote terminal units having means for transmitting and receiving data over a plurality of communication links; and

a communication manager that is configured to define and manage said plurality of communication links of the communication network; 

wherein: 

the plurality of communication links include a plurality of low bandwidth communication links and one or more high bandwidth communication links;

the communication manager is configured for configuring the plurality of communication links with low bandwidth information and high bandwidth information that defines respective allocated communication resources, the low bandwidth information including a time slot to use for one or more of the plurality of low bandwidth communication links, and the low bandwidth information being initially allocated to and stored on each remote terminal unit prior to joining the communication network, and the high bandwidth information defining resources to use for the one or more high bandwidth communication links, which are allocated when requested over the communication network by one or more of the plurality of remote terminal units or the one or more base stations; and 



the communication manager is configured for defining a number of tiles allocated to a communication link and a latency of any communication link,

wherein the low bandwidth information including a time slot to use for at least one of the plurality of low bandwidth communication links is stored on each remote terminal unit prior to the respective remote terminal unit joining the communication network as part of a boot process
A warehouse facility including a grid of containers, a plurality of robots that move along intersecting paths in the grid to perform operations on the containers, and a communication system comprising:


a communication network; 

one or more base stations; 

a plurality of remote terminal units included in respective robots of the plurality of robots; 

the one or more base stations and the plurality of remote terminal units having means for transmitting and receiving data over a plurality of communication links; and

a communication manager that is configured to define and manage said plurality of communication links of the communication network; 

wherein: 

the plurality of communication links include a plurality of low bandwidth communication links and one or more high bandwidth communication links;

the communication manager is configured for configuring the plurality of communication links with low bandwidth information and high bandwidth information that defines respective allocated communication resources, the low bandwidth information including a time slot to use for one or more of the plurality of low bandwidth communication links, and the low bandwidth information being initially allocated to and stored on each remote terminal unit prior to joining the communication network, and prior to the respective robots operating on the grid, and the high bandwidth information defining resources to use for the one or more high bandwidth communication links, which are allocated when requested over the communication network by one or more of the plurality of remote terminal units or the one or more base stations.







29. The communication system for a . . .  warehouse facility according to claim 27, wherein the low bandwidth information including a time slot to use for one or more of the plurality of low bandwidth communication links is initially allocated to and stored on each remote terminal unit as part of a boot process.
58. The communication system according to claim 56, wherein the one or more base stations and the plurality of remote terminal units are configured for transmitting and receiving control and monitoring data and terminal position and command data over the plurality of low bandwidth communication links.
30. The communication system for a . . .  warehouse facility according to claim 27, wherein the one or more base stations and the plurality of remote terminal units are configured for transmitting and receiving control and monitoring data and terminal position and command data over the plurality of low bandwidth communication links.
59. The communication system according to claim 56, wherein the one or more base stations and the plurality of remote terminal units are configured for transmitting and receiving administration and maintenance data over the one or more high bandwidth communication links.
31. The communication system for a . . .  warehouse facility according to claim 27, wherein the one or more base stations and the plurality of remote terminal units are configured for transmitting and receiving administration and maintenance data over the one or more high bandwidth communication links.
60. The communication system according to claim 56, wherein the plurality of low bandwidth communication links include a control communication link for broadcasting information, messages or commands applicable to all the plurality of remote terminal units, and the communication manager, the one or more base stations and the plurality of remote terminal units are configured for broadcasting from the one or more base stations to the plurality of remote terminal units over the control communication link an allocation of a high bandwidth communication link to a specified one of the plurality of remote terminal units.
32. The communication system for a . . .  warehouse facility according to claim 27, wherein the plurality of low bandwidth communication links include a control communication link for broadcasting information, messages or commands applicable to all the plurality of remote terminal units, and the communication manager, the one or more base stations and the plurality of remote terminal units are configured for broadcasting from the one or more base stations to the plurality of remote terminal units over the control communication link an allocation of a high bandwidth communication link to a specified one of the plurality of remote terminal units.
61. The communication system according to claim 56, wherein the plurality of remote terminal units are configured for making a request for allocation of a high bandwidth communication link, and the communication manager, the one or more base stations and the plurality of remote terminal units are configured for communicating the request for allocation of a high bandwidth communication link over at least one of the plurality of low bandwidth communication links.
33. The communication system for a . . .  warehouse facility according to claim 27, wherein the plurality of remote terminal units are configured for making a request for allocation of a high bandwidth communication link, and the communication manager, the one or more base stations and the plurality of remote terminal units are configured for communicating the request for allocation of a high bandwidth communication link over at least one of the plurality of low bandwidth communication links.
62. The communication system according to claim 30, wherein the one or more base stations and the plurality of remote terminal units are configured for transmitting and receiving control and monitoring data and terminal position and command data over the plurality of low bandwidth communication links.
30. The communication system for a  warehouse facility according to claim 1 . . . , wherein the one or more base stations and the plurality of remote terminal units are configured for transmitting and receiving control and monitoring data and terminal position and command data over the plurality of low bandwidth communication links.
63. The communication system according to claim 30, wherein the one or more base stations and the plurality of remote terminal units are configured for transmitting and receiving administration and maintenance data over the one or more high bandwidth communication links.
31. The communication system for a  warehouse facility according to claim 1 . . ., wherein the one or more base stations and the plurality of remote terminal units are configured for transmitting and receiving administration and maintenance data over the one or more high bandwidth communication links.
64. The communication system according to claim 30, wherein the plurality of low bandwidth communication links include a control communication link for broadcasting information, messages or commands applicable to all the plurality of remote terminal units, and the communication manager, the one or more base stations and the plurality of remote terminal units are configured for broadcasting from the one or more base stations to the plurality of remote terminal units over the control communication link an allocation of a high bandwidth communication link to a specified one of the plurality of remote terminal units.
32. The communication system for a  warehouse facility according to claim 1 . . ., wherein the plurality of low bandwidth communication links include a control communication link for broadcasting information, messages or commands applicable to all the plurality of remote terminal units, and the communication manager, the one or more base stations and the plurality of remote terminal units are configured for broadcasting from the one or more base stations to the plurality of remote terminal units over the control communication link an allocation of a high bandwidth communication link to a specified one of the plurality of remote terminal units.
65. The communication system according to claim 30, wherein the plurality of remote terminal units are configured for making a request for allocation of a high bandwidth communication link, and the communication manager, the one or more base stations and the plurality of remote terminal units are configured for communicating the request for allocation of a high bandwidth communication link over at least one of the plurality of low bandwidth communication links.
33. The communication system for a warehouse facility according to claim 1 . . ., wherein the plurality of remote terminal units are configured for making a request for allocation of a high bandwidth communication link, and the communication manager, the one or more base stations and the plurality of remote terminal units are configured for communicating the request for allocation of a high bandwidth communication link over at least one of the plurality of low bandwidth communication links.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 30, 32, 37, 42, 44, 56-57, 61 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (US Patent No. 7,035,644 B1, hereinafter “Maruyama”), in view of Hogenmueller et al. (US PG Pub 2010/0296478 A1, hereinafter “Hogenmueller”), and further in view of Briggs (US PG Pub 2017/0086181 A1, hereinafter “Briggs”).
	Regarding claim 30, Maruyama (cited in Applicant’s IDS filed on 06/16/2020) teaches a communication system comprising: a communications network (col. 3, lines 45-48; col. 1, lines 14-21; FIG. 1 illustrating communication network through which base station 1 communicates with terminals A-F); one or more base stations (FIG. 2 base stations 1A – 1F; col. 4, lines 62-63); a plurality of remote terminal units (FIG. 2 radio terminals 5A – 5F; col. 4, line 54); the one or more base stations and the plurality of remote terminal units being configured for transmitting and receiving data over a plurality of communication links (FIG. 2, transmitter 15 and receiver 17 in terminal 5A; and transmitter 26 and receiver 21 in base station 1A; col. 6, lines 2-6 plurality of channels reads on plurality of communication links); and a communication manager (FIG. 2, controller 4 in Base Station 1; col. 4, lines 64-65:  a controller 4 for controlling the individual base stations 1A to 1F) that is configured to define and manage said plurality communication links of the communication network (col. 6, lines 2-6:  Based on the channel assignment status stored in the channel assignment monitor 5, the controller 4 posts a plurality of consecutive channels N, N+1 and N+2 to the individual base station 1C {interpretation:  communication links are links between radio terminals and base stations in the communication network for communicating data.  The communication links are defined by the configuration of channels, number of channels, etc. allocated by the controller.  Maruyama’s disclosure that the controller 4 posts a plurality of channels to an individual base station reads on define and manage said one or more communication links}); wherein: the plurality of communication links include a plurality of low bandwidth communication links (FIG. 5A single channels M, M+1, M+2, M+3 read on low bandwidth communication links;  FIG. 5B and col. 5 lines 25-30 and 61-62 illustrating and disclose that terminal A is configured to communicate with base station 1A using a low bandwidth communication link (single channel) M) and one or more high bandwidth communication links (FIGs 5A & 5B and col. 5, line 59 – col. 6, line 14 illustrate and disclose that terminal C communicates with base station 1C over channels N, N+1, and N+2 (which together form a high bandwidth communication link; col. 1 lines 36 – 42:  To overcome the above drawbacks, a method has been proposed which employs small-capacity and large-capacity radio channels each provided separately and selectively switches them according to the amount of communication data. . .{small-capacity radio channels reads on low bandwidth communication links and large-capacity radio channels reads on high bandwidth communication links}); the high bandwidth information defining resources to use for the one or more high bandwidth communication links, which are allocated when requested over the communication network by one or more of the plurality of remote terminal units (col. 1, lines 50-58:  The present invention is intended to solve the above problem, and has the object of increasing the speed of data communication and reducing waste in the use of radio channels through the effective utilization of a limited number of channels on the basis of changing the number of channels, the number of slots, the frequency bandwidth, or similar channel factors in accordance with the amount of communication data or the rate of change in the amount of communication data per unit time; FIGs. 5A and 5B and col. 5, line 60 – col. 6, line15:  disclose that the communication manager configures high bandwidth channels/links as needed  --  when the amount of data that radio terminal 5C needs to send increases and exceeds the capacity of channel M+2, the radio terminal C sends a channel assignment request message to the individual base station 1C (i.e. request by terminal unit over the communication network), and the base station 1C in turn allocates channels N to N+2  (i.e. a {interpreted as high bandwidth communication channels are allocated as requested over the communication network when the amount of data exceeds the capacity of a single allocated channel; changing the number of slots or frequency bandwidth reads on “information defining resources to use. . .”}) or the one or more base stations; and the communication manager is configured for defining a latency of any communication link (FIGs. 5A and 5B; col. 5, line 60 – col. 6, line15:  disclose that the communication manager configures high bandwidth channels/links as needed and defines the associated latency of the high bandwidth link.  In particular, col. 5, line 60 – col. 6, line15 discloses that  when the amount of data that radio terminal 5C needs to send increases and exceeds the capacity of channel M+2, controller 4 adjusts (i.e. defines) latency of the communication link between radio terminal 5C and base station 1C by allocating channels N to N+2.  “[E]ven if the amount of communication data increases, it is possible to continue communication . . . without causing an increase in the amount of communication time” reads on the communication manager is configured to define latency of any communication link.)  
The first embodiment of Maruyama does not explicitly teach that the communication manager is configured for configuring the plurality of communication links with low bandwidth information that defines allocated communication resources, the low bandwidth information including a time slot to use for one or more of the plurality of low bandwidth communication links, and the low bandwidth information being initially allocated to and stored on each remote terminal unit prior to joining the communication network; and the communication manager is configured for defining a number of tiles allocated to a communication link.
A second embodiment of Maruyama teaches that the communication manager is configured for configuring the plurality of communication links with low bandwidth information that defines allocated communication resources, the low bandwidth information including a time slot to use for one or more of the plurality of low bandwidth communication links (FIG. 12B illustrates that the communication manager configures the plurality of low bandwidth communication links (single channels M, M+1) with time slots to use (slots S1, S2, S3). Time slots are allocated communication resources.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that the communication manager could configure the low bandwidth communication links of FIG. 5(A) with allocated communication resources, such as time slot information, as depicted in FIG. 12(B).  One would have been motivated to do so in order for the controller to provide more granularity in resource allocation and thereby assign slots in channels according to the amount of data needing to be transmitted by a terminal. Doing so maximizing efficient use of system resources
Maruyama does not explicitly teach the low bandwidth information being initially allocated to and stored on each remote terminal unit prior to joining the communication network and that the communication manager is configured for defining a number of tiles allocated to a communication link.
	In analogous art, Hogenmueller (cited in Applicant’s IDS filed on 06/16/2020) teaches the low bandwidth information being initially allocated to and stored on each remote terminal unit prior to joining the communication network.  See ¶¶ [0032], [0060] and FIG. 12a describing and illustrating time slot assignment of channels to nodes (i.e. remote terminal) in initialization mode used during factory installation (i.e. prior to joining the communication network) and node programming.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama to allocate and store the low bandwidth information on each remote terminal during factory installation as taught by Hogenmueller.   One would have been motivated to do so in order to implement a flexible operation mode-dependent slot assignment scheme, thereby efficiently managing system resources.  (Hogenmueller ¶ [0061])
the communication manager is configured for defining a number of tiles allocated to a communication link.
	In analogous art, Briggs (cited in Applicant’s IDS filed on 06/16/2020) teaches the communication manager is configured for defining a number of tiles allocated to a communication link (¶¶ [0040] – [0041] FIG. 5 is a matrix illustrating n Resource Blocks in the frequency domain and m Resource Blocks in the time domain. The processor 7 may therefore allocate up to n*m Resource Blocks for a transmission between the small cell and a UE. The femtocell 1 processor 7 may therefore configure a data transmission by determining the number of Resource Blocks required (which may be based on the required data rate), and allocating the Resource Blocks for that transmission {interpreted as n*m resource blocks reads on tiles and data transmission between a cell and a UE occurs via a channel or link.  Thus Briggs discloses a communication manager/processor configured for defining a number of n*m resource blocks/tiles allocated to a communication link/data transmission over a channel}).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Maruyama and Hogenmueller to implement the teachings of Briggs.  One would have been motivated to do so in order to allocate resource blocks for UE transmission in a manner that avoids resource block interference.  (Briggs ¶ [0012])

	Regarding claim 32, Maruyama does not explicitly teach wherein the communication manager comprises means for allocating frequency and time slot tiles for the plurality of communication links based on requirements of the communication system, whilst maintaining a specified latency.
	In analogous art, Briggs teaches wherein the communication manager comprises means for allocating frequency and time slot tiles for the plurality of communication links based on requirements of the communication system, whilst maintaining a specified latency (¶ 0041] The femtocell 1 processor 7 may therefore configure a data transmission by determining the number of Resource Blocks {reads on frequency and time slot tiles} required (which may be based on the required data rate) {required data rate reads on whilst maintaining a specified latency}, and allocating the Resource Blocks for that transmission;  ¶¶ [0043], [0054] discloses that the method of allocating resource blocks uses a quasi-random number generator as opposed to prior art random number generators.  Using broadest reasonable interpretation of “based on requirements of the communication system,” use of the quasi-random number generator in the method of resource block allocation of Briggs is required by the communication system in order to allocate resource blocks in a manner that avoids collisions during transmissions). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Maruyama, Hogenmueller and Briggs to implement the further teachings of Briggs.  One would have been motivated to do so in order to allocate resource blocks for UE transmission in a manner that avoids resource block interference.  (Briggs ¶ [0012])
 	
Regarding claim 37, the combination of Maruyama, Hogenmueller, and Briggs, specifically Maruyama, teaches wherein a number of the plurality of low bandwidth communication links and a number of the one or more high bandwidth communication links are adjustable in real-time or near real-time to respond to requirements for communication between the one or more base stations and the plurality of remote terminal units (FIG. 4(A) and FIG. 4(B); col. 5, lines 48-58:  When three channels M through M+2 are set as radio channels for the radio terminal A (5A) {interpreted as three adjacent channels assigned to radio terminal 5A is a high bandwidth communication link} as depicted in FIG. 4( a), if the amount of communication data becomes smaller than the channel capacity 5A) sends, to the individual base station 1A, a radio channel assignment request message to use only the channel M+1 as shown in FIG. 4( b). After receiving permission from the individual base station 1A, the radio terminal uses that channel alone {single channel is interpreted as low bandwidth communication link}. Thus, even if the amount of communication data decreases, it is possible to continue communication without wasting channel capacity {interpretation:  FIGs 4(A) and 4(B) show number of communication links changing from one high bandwidth communication link (channels M/M+1/M+2 assigned to terminal A) and one unassigned low bandwidth communication link (channel M+3) to four low bandwidth communication links (channels M, M+1, M+2, M+3) and zero high bandwidth communication links.  The change happens in or near real time based on the amount of data to be communicated between radio terminal A and base station 1A}).

Regarding claim 42, the combination of Maruyama, Hogenmueller, and Briggs, specifically Maruyama, teaches wherein allocation of the frequency and time slot tiles can be changed dynamically during operation (col. 1, lines 50-58; col. 5, lines 36-45:  When a channel M+1 is set for the radio terminal A (5A) as depicted in FIG. 3( a), if the amount of communication data exceeds the channel capacity of the channel M+1, the radio terminal A (5A) requests the individual base station 1A to use, for example, channels M and M+2 adjacent the channel M+1 as shown in FIG. 3( b). On receiving permission from the individual base station 1, the radio terminal A (5A) sets the three adjoining channels for its use. Thus, even if the amount of communication data increases, no increase will be caused in the amount communication time. {interpreted as frequency bandwidth is changed dynamically during operation}; col. 7, line 60 – col. 8, line 10 are similarly interpreted for timeslot tiles changing dynamically during operation).

Regarding claim 44, the combination of Maruyama, Hogenmueller, and Briggs, specifically Maruyama, teaches wherein the latency of the plurality of communication links is adjustable by adjusting one of at least one parameter associated with the plurality of communication links, including frequency usage, tile characteristics, multiplexing/de-multiplexing techniques, timing and code usage (Col. 1, lines 50-58:  The present invention . . . has the object of increasing the speed of data communication {reads on adjusting latency} and reducing waste in the use of radio channels through the effective utilization of a limited number of channels on the basis of changing . . . the frequency bandwidth {reads on frequency usage} . . . in accordance with the amount of communication data or the rate of change in the amount of communication data per unit time).

Regarding claim 56, a first embodiment of Maruyama teaches a communication system comprising: a communications network (col. 3, lines 45-48; col. 1, lines 14-21; FIG. 1 illustrating communication network through which base station 1 communicates with terminals A-F); one or more base stations (FIG. 2 base stations 1A – 1F; col. 4, lines 62-63); a plurality of remote terminal units (FIG. 2 radio terminals 5A – 5F; col. 4, line 54); the one or more base stations and the plurality of remote terminal units having means for transmitting and receiving data over a plurality of communication links (FIG. 2, transmitter 15 and receiver 17 in terminal 5A; and transmitter 26 and receiver 21 in base station 1A); and a communication manager (FIG. 2, controller 4 in Base Station 1; col. 4, lines 64-65:  a controller 4 for controlling the individual base stations 1A to 1F) that is configured to define and manage said plurality of communication links of the communication network (col. 6, lines 2-6:  Based on the channel assignment status stored in the channel assignment monitor 5, the controller 4 posts a plurality of consecutive channels N, N+1 and N+2 to the individual base station 1C {interpretation:  communication links are links between radio terminals and base stations in the communication network for communicating data.  The communication links are defined by the configuration of channels, number of channels, etc. allocated by the controller.  Maruyama’s disclosure that the controller 4 posts a plurality of channels to an individual base station reads on define and manage said one or more communication links}); wherein: the plurality communication links includes a plurality of low bandwidth communication links (FIGs. 5A & 5B and col. 5 lines 25-30 and 61-62 illustrating and disclose that terminal A is configured to communicate with base station 1A using a low bandwidth communication link (single channel) M) and one or more high bandwidth communication links (FIGs 5A & 5B and col. 5, line 59 – col. 6, line 14 illustrate and disclose that terminal C communicates with base station 1C over channels N, N+1, and N+2 (which together form a high bandwidth communication link; col. 1 lines 36 – 42:  To overcome the above drawbacks, a method has been proposed which employs small-capacity and large-capacity radio channels each provided separately and selectively switches them according to the amount of communication data. . .{small-capacity radio channels reads on low bandwidth communication links and large-capacity radio channels reads on high bandwidth communication links}); the communication manager is configured for configuring the plurality of communication links with high bandwidth information that defines allocated communication resources, the high bandwidth information defining resources to use for the one or more high bandwidth communication links, which are allocated when requested over the communication network by one or more of the plurality of remote terminal units (col. 1, lines 50-58:  The present invention is intended to solve the above problem, and has the object of increasing the speed of data communication and reducing waste in the use of radio channels through the effective utilization of a limited number of channels on the basis of changing the number of channels, the number of slots, the frequency bandwidth, or similar channel factors in accordance with the amount of communication data or the rate of change in the amount of communication data per unit time; FIGs. 5A and 5B and col. 5, line 60 – col. 6, line15:  disclose that the communication manager configures high bandwidth channels/links as needed  --  when {interpreted as high bandwidth communication channels are allocated as requested over the communication network when the amount of data exceeds the capacity of a single allocated channel; changing the number of slots or frequency bandwidth reads on “information defining resources to use. . .”}) or the one or more base stations; and the communication manager is configured for defining a latency of any communication link (FIGs. 5A and 5B; col. 5, line 60 – col. 6, line15:  disclose that the communication manager configures high bandwidth channels/links as needed and defines the associated latency of the high bandwidth link.  In particular, col. 5, line 60 – col. 6, line15 discloses that  when the amount of data that radio terminal 5C needs to send increases and exceeds the capacity of channel M+2, controller 4 adjusts (i.e. defines) latency of the communication link between radio terminal 5C and base station 1C by allocating channels N to N+2.  “[E]ven if the amount of communication data increases, it is possible to continue communication . . . without causing an increase in the amount of communication time” reads on the communication manager is configured to define latency of any communication link.)  
The first embodiment of Maruyama does not explicitly teach the communication manager is configured for configuring the plurality of communication links with low bandwidth information which defines allocated communication resources, the low bandwidth information including a time slot to use for one or more of the plurality of low bandwidth communication links, and the low bandwidth information being initially allocated to and stored on each remote terminal unit prior to joining the communication network; the communication manager is configured for defining a number of tiles allocated to a communication link; wherein the low bandwidth information including a time slot to use for the one or more low bandwidth communication links is stored on each remote terminal unit prior to the respective remote terminal unit joining the communication network as part of a boot process.
A second embodiment of Maruyama teaches that the communication manager is configured for configuring the plurality of communication links with low bandwidth information that defines allocated communication resources, the low bandwidth information including a time slot to use for one or more of the plurality of low bandwidth communication links (FIG. 12B illustrates that the communication manager configures the plurality of low bandwidth communication links (single channels M, M+1) with time slots to use (slots S1, S2, S3). Time slots are allocated communication resources.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that the communication manager could configure the low bandwidth communication links of FIG. 5(A) with allocated communication resources, such as time slot information, as depicted in FIG. 12(B).  One would have been motivated to do so in order for the controller to provide more granularity in resource allocation and thereby assign slots in channels according to the amount of data needing to be transmitted by a terminal. Doing so maximizing efficient use of system resources.
Maruyama does not explicitly teach the low bandwidth information being initially allocated to and stored on each remote terminal unit prior to joining the communication network; the communication manager is configured for defining a number of tiles allocated to a communication link; wherein the low bandwidth information including a time slot to use for at least one of the plurality of low bandwidth communication links is stored on each remote terminal unit prior to the respective remote terminal unit joining the communication network as part of a boot process.
	In analogous art, Hogenmueller (cited in Applicant’s IDS filed on 06/16/2020) teaches the low bandwidth information being initially allocated to and stored on each remote terminal unit prior to joining the communication network; wherein the low bandwidth information including a time slot to use for at least one of the plurality of low bandwidth communication links is stored on each remote terminal unit prior to the respective remote terminal unit joining the communication network as part of a boot process (¶¶ [0033], [0060] and FIG. 12b illustrating time slots assigned to channels 1 and 2 in a startup mode (i.e. boot process)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama to implement the teachings of Hogenmueller.  One would have been motivated to do so in order to implement a flexible operation mode-dependent slot assignment scheme, thereby efficiently managing system resources.  (Hogenmueller ¶ [0061])
The combination of Maruyama and Hogenmueller does not explicitly teach that the communication manager is configured for defining a number of tiles allocated to a communication link.
	In analogous art, Briggs teaches the communication manager is configured for defining a number of tiles allocated to a communication link (¶¶ [0040] – [0041] FIG. 5 is a matrix illustrating n Resource Blocks in the frequency domain and m Resource Blocks in the time domain. The processor 7 may therefore allocate up to n*m Resource Blocks for a transmission between the small cell and a UE. The femtocell 1 processor 7 may therefore configure a data transmission by determining the number of Resource Blocks required (which may be based on the required data rate), and allocating the Resource Blocks for that transmission {interpreted as n*m resource blocks reads on tiles and data transmission between a cell and a UE occurs via a channel or link.  Thus Briggs discloses a communication manager/processor configured for defining a number of n*m resource blocks/tiles allocated to a communication link/data transmission over a channel}).

	
Regarding claim 57, the combination of Maruyama, Hogenmueller and Briggs, specifically Maruyama, teaches wherein the communication manager is operable to configure or adjust dynamically a ratio between a number of the plurality of low bandwidth communication links and a number of the one or more high bandwidth communication links (col. 1 lines 50-58:  . . . effective utilization of a limited number of channels  on the basis of changing the number of channels . . . in accordance with the amount of communication data {i.e. adjust dynamically based on amount of data to be transmitted}; FIGs. 6A & 6B and col. 6, lines 15-40 illustrate and disclose that the ratio of low bandwidth communication links to high bandwidth communication links change from 4 low bandwidth communication links (links M, M+1, M+2, M+3 allocated to terminals A, B, C, and D, respectively)  to 1 low bandwidth communication link (link M allocated to terminal A) and 1 high bandwidth communication link (links M+1, M+2, M+3 configured as 1 high bandwidth communication link allocated to terminal C) based on the amount of data that terminal C needs to transmit).

	Regarding claim 61, the combination of Maruyama, Hogenmueller and Briggs, specifically Maruyama, teaches wherein the plurality of remote terminal units are configured for making a request for allocation of a high bandwidth communication link, and the communication manager, the one or more base stations and the plurality of remote terminal units are configured for communicating the request for allocation of a high bandwidth communication link over at least one of the plurality of low bandwidth communication links (FIGs. 5A and 5B and col. 5, line 60 – col. 6, line15:  disclose that the communication manager configures high bandwidth channels/links as needed  --  when the amount of data that radio terminal 5C needs to send increases and exceeds the capacity of channel M+2, the radio terminal C sends a channel assignment request message to the individual base station 1C {because the terminal C has not yet been allocated a high bandwidth communication link, it is implicit that the request for allocation of the high bandwidth communication link is made over a low bandwidth communication link}).

	Regarding claim 65, the claim is interpreted and rejected for the same reason as claim 61.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, in view of Hogenmueller, in view of Briggs, and further in view of Haddad (GB2391433, hereinafter “Haddad”).
Regarding claim 31, the combination of Maruyama, Hogenmueller, and Briggs does not explicitly teach in which the plurality of communication links are further adjustable by the communication manager, the communication manager comprising: means for adjusting one, more or all of: a. the data rate of each of the plurality of communication links; b. frequency bands utilized by each of the plurality of communication links; c. a channel within the frequency bands used by each of the plurality of communication links; d. a communication error resilience by each of the plurality of communication links, the error resilience being governed by: i. a predetermined coding scheme; and/or ii. use of a duplicate frequency mode; e. a number of terminal units communicating per base station; f. a type and characteristics of each of the plurality of communication links; g. a roaming method of terminal units changing between base stations; h. one or more back up channels to switch to in an event of a DFS (radar interference) event; i. monitoring and logging of radio performance; j. a tile frequency and time characteristics; k. which tiles are used for pilot signals; and/or I. a length of time before any one or more of a parameter of elements a. to k. are changed.
In analogous art, Haddad (cited in Applicant’s IDS filed on 06/16/2020) teaches in which the one or more communication links are further adjustable by the communication manager, the communications manager comprising: means for adjusting one, more or all of: a. the data rate of each of the plurality of communication links; b. frequency bands utilized by each of the plurality of communication links; c. a channel within the frequency bands used by each of the plurality of communication links (control means N that controls a hot spot (i.e. and access point); FIG. 2; page 4, line 26 – page 5, line 4:  The hot spot is controlled by control means associated with one of the access points X -Z or separately (as indicated by the reference N). The control means N is preferably associated with a server T. to which the access points X, Y and Z are connected, conveniently by hard wiring. The control means N continuously monitors the consumption of the bandwidth channels in all areas, and will increase or decrease it in one or more areas in dependence on the numbers of users within those areas. For example, if the number of users within range of the access point X increases substantially, and the number of users within the range of the access point Y reduces substantially, the control means N will re-allocate one or more of the bandwidth channels associated with that access point to the access point X. For example, bandwidth channels f7 and f8 may be reallocated to the access point X); d. a communication error resilience by each of the plurality of communication links, the error resilience being governed by: i. a predetermined coding scheme; and/or ii. use of a duplicate frequency mode; e. a number of terminal units communicating per base station; f. a type and characteristics of each of the plurality of communication links; g. a roaming method of terminal units changing between base stations; h. one or more back up channels to switch to in an event of a DFS (radar interference) event; i. monitoring and logging of radio performance; j. a tile frequency and time characteristics; k. which tiles are used for pilot signals; and/or I. a length of time before any one or more of a parameter of elements a. to k. are changed.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Maruyama, Hogenmueller, and Briggs to implement the teachings of Haddad.  One would have been motivated to do so in order to efficiently manage system resources by reallocating bandwidth from a low bandwidth usage access point to a high bandwidth usage access point.  (Haddad:  page 1, lines 17-18)

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, in view of Hogenmueller, in view of Briggs, and further in view of Doi et al. (US PG Pub 2003/0103477 A1, hereinafter “Doi”).
Regarding claim 33, the combination of Maruyama, Hogenmueller, and Briggs does not explicitly teach wherein the low bandwidth information stored on each remote terminal unit includes one or more low bandwidth communication link numbers identifying one or more of a multi frame offset, the time slot and a tile offset to use for at least one of the low bandwidth communication links.  
In analogous art, Doi (cited in Applicant’s IDS filed on 06/16/2020) teaches wherein the low bandwidth information stored on each remote terminal unit includes one or more low bandwidth communication link numbers identifying one or more of a multi frame offset, the time slot and a tile offset to use for the at least one of the low bandwidth communication links (¶ [0072] . . . For a mobile station that has already been allocated a communication channel and is communicating, the RSSI detection unit 54 writes the detected field intensity in the area that is specified by the particular timeslot and channel number. . . {interpreted as mobile station is communicating using particular timeslot in a channel that is designated by a channel number which reads on information stored on terminal includes low bandwidth communication link number identifying the timeslot to use for the low bandwidth communication link}; FIG. 4, ¶ [0106] {illustrates and describes a process for the base station to allocate a channel to a mobile station}).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Maruyama, Hogenmueller, and Briggs to implement the teachings of Doi.  One would have been motivated to do so in order to improve the accuracy of judgements about the suitability of spatial multiplexing and assure constant communication quality between a radio base station and mobile stations.  (Doi ¶ [0022])

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, in view of Hogenmueller, in view of Briggs, and further in view of Bowers et al. (US Patent No. 4,704,716, hereinafter “Bowers”).
	Regarding claim 34, the combination of Maruyama, Hogenmueller, and Briggs does not explicitly teach wherein the plurality of low bandwidth communication links are configured for communication within a predetermined latency range.  
	In analogous art, Bowers (cited in Applicant’s IDS filed on 06/16/2020) teaches wherein the plurality of low bandwidth communication links are configured for communication within a predetermined latency range (col. 3, lines 43-46:  Each TDM channel has a relatively narrow bandwidth for exchanging data at a maximum rate of, for example, 64 Kbps {interpreted as low bandwidth communication links communicate within a predetermined range of less than 64 Kbps to 64 Kbps; data transfer rate suggests the latency at which data is transmitted}).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Maruyama, Hogenmueller, and Briggs to implement the teachings of Bowers.  One would have been 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, in view of Hogenmueller, in view of Briggs, and further in view of Tseng et al. (US PG Pub 2013/0041948 A1, hereinafter “Tseng”).
	Regarding claim 35, the combination of Maruyama, Hogenmueller, and Briggs does not explicitly teach wherein the one or more high bandwidth communication links is configured for communication within a variable latency range.  
	In analogous art, Tseng (cited in Applicant’s IDS filed on 06/16/2020) teaches wherein the one or more high bandwidth communication links is configured for communication within a variable latency range (¶ [0023] . . . In particular embodiments, data connections with a data rate above a predetermined threshold, such as WiFi, 4G, and WiMax, are grouped into a high-bandwidth category {interpreted as high bandwidth data connections (i.e. high bandwidth communication links) are configured with variable latency ranges, such as a predetermined threshold up to the data rate associated with WiFi  and  a predetermined threshold up to the data rate associated with 4G; data rate suggests the latency at which data is transmitted}).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Maruyama, Hogenmueller, and Briggs to implement the teachings of Tseng.  One would have been motivated to do so in order to select the type of data to upload from a mobile device to the network based on the type of connection, thereby minimizing delay in data transmission.  (Tseng ¶ [0023]-[0024]).

Claims 36 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, in view of Hogenmueller, in view of Briggs, and further in view of Oroskar et al. (US Patent No. 9,572,167 B1, hereinafter “Oroskar”).
Regarding claim 36, the combination of Maruyama, Hogenmueller, and Briggs does not explicitly teach wherein a number of the plurality of low bandwidth communication links and a number of the one or more high bandwidth communication links are adjustable during a start-up process of the one or more base stations.  
In analogous art, Oroskar (cited in Applicant’s IDS filed on 06/16/2020) teaches that wherein a number of the plurality of low bandwidth communication links and a number of the one or more high bandwidth communication links are adjustable during a start-up process of the one or more base stations (FIG. 1; col. 7, lines 19-31:  CASHO may involve a RAN assigning multiple traffic channels to a mobile station when a call is initialized. . . In response to receiving the origination request, BSC 24 may assign one traffic channel from coverage area 18, and another traffic channel from coverage area 20, to mobile station 22, in accordance with CASHO procedures {interpretation:  absent a definition of “start-up process,” a call initiation received by a BSC via BTS (as illustrated in FIG. 1) from a mobile station is a start-up process (for a call) of the base station; assigning multiple traffic channels (which reads on a low or high bandwidth communication link) to the mobile station for the call when there were previously no channels assigned reads on adjusting the number of links})      
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Maruyama, Hogenmueller, and Briggs to implement the teachings of Oroskar.  One would have been motivated to do so in order for a RAN to conserve radio resources by avoiding assignment of extraneous radio resources to a mobile stations that has experienced a call drop.  (Oroskar, col. 2, lines 28-31).

	Regarding claim 55, the combination of Maruyama, Hogenmueller, and Briggs does not explicitly teach the communication system of claim 1 configured as a radio system which is implemented as a peripheral to a computer.
	In analogous art, Oroskar teaches the communication system of claim 30 configured as a radio system which is implemented as a peripheral to a computer (col. 3, line 58 – col. 4, line 5:  FIG. 1 is a simplified block diagram of an example communication system in which the present method can be implemented. . . [T]hose skilled in the art will appreciate that many of the elements described herein are functional entities that may be implemented as discrete components or in conjunction with other components, in any suitable combination and location, and may be implemented at least in part by one or more computer processors executing program instructions stored in a non-transitory computer readable medium {interpreted as the elements of FIG. 1 such as mobile station (MS), base station (BTS) and base station controller (BTS), which are radio systems, may be implemented as computer processors executing program instructions stored in a computer readable medium (i.e., peripheral to a computer)}).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Maruyama, Hogenmueller, and Briggs to implement the teachings of Oroskar.  One would have been motivated to do so in order for a RAN to conserve radio resources by avoiding assignment of extraneous radio resources to a mobile stations that has experienced a call drop.  (Oroskar, col. 2, lines 28-31).

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, in view of Hogenmueller, in view of Briggs, and further in view of Boariu et al. (US PG Pub 2009/0010198 A1, hereinafter “Boariu”).
Regarding claim 38, the combination of Maruyama, Hogenmueller, and Briggs does not explicitly teach wherein a data packet sent by a first remote terminal unit of the plurality of remote terminal units through at least one of the low bandwidth communication links is transmitted at least twice, as a first data burst and a second data burst.
In analogous art, Boariu (cited in Applicant’s IDS filed on 06/16/2020) teaches wherein a data packet sent by a first remote terminal unit of the plurality of remote terminal units through at least one of the low bandwidth communication links is transmitted at least twice, as a first data burst and a second data burst (¶ [0081] . . . The transmission schedule 302, which may include an UL transmission schedule, may identify a data channel {interpreted as low bandwidth communication link} for transmission of each of one or more data bursts from the relay stations 106 to the parent station 104; ¶ [0082] During, for example, frame N+1, the mobile station 108 may send a data burst 304 to the relay stations 106. The relay stations 106 may forward the data burst 304 to the parent station 104 as data burst 306. Data burst 306 may be identical to data burst 304 . . . {interpreted as data packet is sent as first data burst 304 and relayed (i.e. sent) as a second data burst 306}).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Maruyama, Hogenmueller, and Briggs to implement the teachings of Boariu.  One would have been motivated to do so in order to implement an efficient use of channel resources by identifying a data channel for transmission of data bursts and a shared channel for the transmission of negative acknowledgement feedback.  (Boariu ¶¶ [0004], [0005])

Regarding claim 39, the previous combination of Maruyama, Hogenmueller, Briggs, and Boariu, specifically Boariu, teaches wherein the first data burst and the second data burst occupy one or more different frequencies (¶ [0082] During, for example, frame N+1, the mobile station 108 may send a data burst 304 to the relay stations 106. The relay stations 106 may forward the data burst 304 to the parent station 104 as data burst 306. Data .
	
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, in view of Hogenmueller, in view of Briggs, and further in view of Shin et al. (US PG Pub 2008/0081655 A1, hereinafter “Shin”).
Regarding claim 40, the combination of Maruyama, Hogenmueller, and Briggs does not explicitly teach the system comprising: means of power control in which one or more of the plurality of remote terminal units setting a power at which it transmits depending on a strength of a signal received from the one or more base stations.
In analogous art, Shin (cited in Applicant’s IDS filed on 06/16/2020) teaches the system comprising: means of power control in which one or more of the plurality of remote terminal units setting a power at which it transmits depending on a strength of a signal received from the one or more base stations (¶ [0043] of Shin teaches “. . . [t]he WTRU 105 performs a pathloss-based open loop intra-cell TPC procedure to set the transmit power for the initial UL transmission phase . . . based on system parameters provided by the serving eNodeB 110, such as SINR . . .” )    
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Maruyama, Hogenmueller, and Briggs to implement the teachings of Shin.  One would have been motivated to do so in order to implement an efficient transmit power control scheme that is flexible and adaptive to dynamic system/link parameters and channel conditions.  (Shin ¶ [0007])

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, in view of Hogenmueller, in view of Briggs, and further in view of Ge et al. (US PG Pub 2007/0202903 A1, hereinafter “Ge”).
Regarding claim 41, the combination of Maruyama, Hogenmueller, and Briggs does not explicitly teach means for synchronising communications including fixed time frequency synchronisation.
	In analogous art, Ge (cited in Applicant’s IDS filed on 06/16/2020) teaches means for synchronising communications including fixed time frequency synchronization (FIG. 2; ¶¶ [0045] – [0048] . . . In FIG. 2, a time and frequency synchronization unit 210 that may be provided as part of an OFDMA receiver or as a separate component in a communication system. The synchronization unit 210 operates to receive user signals 214, e.g., the received signal 214 is an overlapping signal from one or several SSs or client devices, and to process these signals 214 to correct the received multi-user signal 214 for interference, such as MAI.  . .).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Maruyama, Hogenmueller, and Briggs to implement the teachings of Ge.  One would have been motivated to do so in order to ensure accurate synchronization at the uplink receiver or base station (BS) resolving issues with multiple access interference (MAI) between multiple users or subscriber stations (SSs).  (Ge ¶ [0010])

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, in view of Hogenmueller, in view of Briggs, and further in view of Julian et al. (US PG Pub 2006/0285515 A1, hereinafter “Julian”).
Regarding claim 43, the combination of Maruyama, Hogenmueller, and Briggs does not explicitly teach in which the communication manager is configured to initially allocate frequency and time slot tiles and other configuration data to the plurality of remote terminal units and the one or more base stations over a fixed or wireless out of band connection. 
 in which the communication manager is configured to initially allocate frequency and time slot tiles and other configuration data to the plurality of remote terminal units and the one or more base stations over a fixed or wireless out of band connection (FIG. 5 ¶¶ [0058] – [0059] With reference to FIG. 5, illustrated is a methodology 500 that facilitates efficiently providing scheduling information from an access terminal to a base station. At 502, coarse scheduling information may be transmitted through out-of-band signaling. . . At 504, an assignment corresponding to the coarse scheduling information may be received. The assignment may allocate any resources associated with reverse link communication. For example, the assignment may allocate subcarrier(s), time(s), power(s), packet format(s), etc. to be employed in connection with reverse link transmission. {interpreted as access terminal allocates subcarriers (i.e. frequency), times (i.e. timeslot tiles), and powers, packet formats (i.e. other configuration data) to the base stations to use for reverse link communications from the user devices to the base station (i.e. allocates resources to the terminal units and base stations)}).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Maruyama, Hogenmueller, and Briggs to implement the teachings of Julian.  One would have been motivated to do so in order to facilitate efficient providing of scheduling information from an access terminal to a base station to enable the base station to schedule reverse link communications transferred from user devices to the base station.   (Julian ¶¶ [0007], [0009])

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, in view of Hogenmueller, in view of Briggs, in view of Haddad, and further in view of Novak et al. (US PG Pub 2012/0008590 A1, hereinafter “Novak”).
Regarding claim 45, the combination of Maruyama, Hogenmueller, Briggs, and Haddad does not explicitly teach wherein the tile characteristics, including number and placement of pilots, are configurable by the communication manager.
In analogous art, Novak (cited in Applicant’s IDS filed on 06/16/2020) teaches wherein the tile characteristics, including number and placement of pilots, are configurable by the communication manager (¶ [0057] . . . As will be described, the allocations {tile allocations} may be centrally orchestrated by a . . . base station controller 10; ¶ [0058] . . . In general, the number of tiles allocated per channel is N, where N is an integer greater than one. The number of tiles per channel may differ as between different mobile terminals, even in the same cell 12 or sector 13 (FIG. 1), and may possibly be dynamically configurable . . . {number of tiles per channel may differ . . . reads on placement of pilots as a differing number will alter the placement).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Maruyama, Hogenmueller, Briggs, and Haddad to implement the teachings of Novak.  One would have been motivated to do so in order to ensure alignment of data communications received at the base station with respect to the particular time slots in which mobile terminals communicate data, thereby minimizing error in data reception.   (Novak ¶¶ [0005])

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, in view of Hogenmueller, in view of Briggs, and further in view of Lamm et al. (US PG Pub 2011/0261791 A1, hereinafter “Lamm”).
Regarding claim 46, the combination of Maruyama, Hogenmueller, and Briggs does not explicitly teach wherein one or more of the plurality of communication links are configurable as emergency communication links.
wherein the one or more communication links are configurable as emergency communication links (¶ [0006] . . . This is provided in a number of aspects in which a first is a method of handling emergency communication between a mobile station, MS, and a base station, BS, comprising the steps of:  initiating an emergency communication link; ¶ [0038] The wireless link between the MS and the BS may be of any suitable type involving some means for registration of the MS, including but not limited to . . . WiMAX. . . In WiMAX specific ranging CDMA codes may be used for alerting the network about the emergency and/or prioritized link  . . .).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Maruyama, Hogenmueller, and Briggs to implement the teachings of Lamm.  One would have been motivated to do so in order to increase the probability of a mobile station connecting to a network when there is an emergency situation and there is a need to communicate with an emergency organization (e.g. police, fire brigade, and medical help).   (Lamm ¶ [0037])

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, in view of Hogenmueller, in view of Briggs, and further in view of Kusano et al. (US PG Pub 2017/0126366 A1, hereinafter “Kusano”).
	Regarding claim 47, the combination of Maruyama, Hogenmueller, and Briggs does not explicitly teach wherein retransmission of existing data to one or more of the plurality of remote terminal units will continue until there is new data to be sent.
	In analogous art, Kusano (cited in Applicant’s IDS filed on 06/16/2020) teaches wherein retransmission of existing data to one or more of the plurality of remote terminal units will continue until there is new data to be sent (¶ [0061] . . . data transmitting method applied with HARQ. The data transmitting apparatus allocates a process, which is a transmission unit of the same data, to new transmission data and transmits the new transmission data, cyclically . 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Maruyama, Hogenmueller, and Briggs to implement the teachings of Kusano.  One would have been motivated to do so in order to implement a data transmitting method that prevents control of a mobile station from being disabled, thereby ensuring that important control information is received by the mobile station.  (Kusano ¶ [0007])

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, in view of Hogenmueller, in view of Briggs, and further in view of Karaoguz et al. (US PG Pub 2005/0065770A1, hereinafter “Karaoguz”).
	Regarding claim 48, the combination of Maruyama, Hogenmueller, and Briggs does not explicitly teach wherein the plurality of communication links include: at least one contention-free communication link and at least one contended communication links.
	In analogous art, Karaoguz (cited in Applicant’s IDS filed on 06/16/2020) teaches wherein the one or more communication links comprise: at least one contention-free communication link and zero or more contended communication links (¶ [0028] The U/I resource may comprise a wide variety of devices. Such devices may comprise, for example and without limitation, . . . a cell phone . . .; ¶ [0030] Step 120 may, for example, comprise establishing a wireless communication link between the U/I resource and the system . . . The communication link may, for example, be a contention-free communication channel or a contention-based communication channel).


Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, in view of Hogenmueller, in view of Briggs, and further in view of Lundqvist et al. (US PG Pub 2015/0289157 A1, hereinafter “Lundqvist”).
	Regarding claim 49, the combination of Maruyama, Hogenmueller, and Briggs does not explicitly teach the communication system configured for transmission of data over the one or more high bandwidth communication links to one or more of the plurality of remote terminal units to be utilized for maintenance and troubleshooting.
	In analogous art, Lundqvist (cited in Applicant’s IDS filed on 06/16/2020) teaches the communication system configured for transmission of data over the one or more high bandwidth communication links to one or more of the plurality of remote terminal units to be utilized for maintenance and troubleshooting (FIG. 6 step S604; ¶¶ [0132] – [0133] S604:  eNB 3 sends the MDT configuration information that includes the Troubleshooting MDT triggering parameter and the indication about the Troubleshooting MDT content to be measured to UE 3. S605: After the MDT configuration information from eNB 3 is received and when the Troubleshooting MDT triggering parameter is met, UE 3 acquires an MDT measurement value based on the indication about the Troubleshooting MDT content to be measured, where the MDT measurement value may include at least one of the following: location information of UE 3, RSRP of a serving cell, an SINR of the serving cell, RSRP of a neighboring cell, an SINR of the neighboring cell, service throughput, a service delay, and a service type {interpreted as MDT configuration information sent to the UE by the eNB is used for maintenance and troubleshooting (troubleshooting is a part of maintenance). One of ordinary skill in the art would readily recognized that the data could be transmitted over a high bandwidth communication link.}).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Maruyama, Hogenmueller, and Briggs to implement the teachings of Lundqvist.  One would have been motivated to do so in order to configure a user equipment on a network to report measurement information, so that manual drive test work is reduced, and radio measurement information of an area that a common drive test cannot reach can be obtained. By using the MDT measurement technology to collect information, operation and maintenance costs of the operator can be greatly reduced, a problem discovering period can be shortened, and user satisfaction can be improved.  (Lundqvist ¶ [0004])

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, in view of Hogenmueller, in view of Briggs, and further in view of Chang et al. (US Patent No. 6,501,785 B1, hereinafter “Chang”).
	Regarding claim 50, the combination of Maruyama, Hogenmueller, and Briggs does not explicitly teach the communication system configured for dynamic frequency hopping techniques to be utilized to optimize one or more of the plurality of low bandwidth communication links.
	In analogous art, Chang (cited in Applicant’s IDS filed on 06/16/2020) teaches the communication system configured for dynamic frequency hopping techniques to be utilized to optimize the one or more communication links (FIG. 7 steps 1004 – 1010; col. 11, lines 35-57 interpreted as assigning new frequency hopping patterns to links based on needed SINRs reads on dynamic frequency hopping techniques utilized in optimizing .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Maruyama, Hogenmueller, and Briggs to implement the teachings of Chang.  One would have been motivated to do so in order to implement a dynamic frequency hopping system that utilizes information from multiple base stations to optimize an estimated performance of each individual link, of all links supported by a single base station or of all currently active links supported by the complete communication system.  (Chang, col. 1, lines 23-28)

Claims 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, in view of Hogenmueller, in view of Briggs, and further in view of Smith et al. (US PG Pub 2009/0117859, hereinafter “Smith”).
	Regarding claim 51, the combination of Maruyama, Hogenmueller, and Briggs does not explicitly teach the communication system configured for dynamic frequency selection techniques to be utilized by the one or more base stations and to be handled by one or more dedicated radio frequency chains.	
	In analogous art, Smith (cited in Applicant’s IDS filed on 06/16/2020) teaches the communication system configured for dynamic frequency selection techniques to be utilized by the one or more base stations and to be handled by one or more dedicated radio frequency chains (¶ [0042] FIG. 2 is a schematic view of the communication system of FIG. 1 comprising a plurality of radio frequency chains . . .; ¶ [0025] The system comprises a multiple-input/multiple-output (MIMO) architecture which includes a plurality of radio frequency chains. A first of the plurality of radio frequency chains is configured to apply a first frequency offset to a base frequency of an output signal to generate a first transmitting frequency. A second of the plurality of radio frequency chains is configured to apply a second frequency b may be integrated in a base station {interpreted as dedicated RF chains of FIG. 2 are implemented in a base station}; ¶ [0113] . . . system 100 may comprise additional controls for handling functionality such as dynamic frequency selection (“DFS”), with radar detection. . . {interpreted as base station have dedicated RF chains for implemented dynamic frequency selection}).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Maruyama, Hogenmueller, and Briggs to implement the teachings of Smith.  One would have been motivated to do so in order to implement a system that provides for greater bandwidth and greater assured reliability.  (Smith ¶ [0023])

	Regarding claim 52, the combination of Maruyama, Hogenmueller, and Briggs does not explicitly teach the communication system being configured such that the dynamic frequency selection techniques are utilized for radar detection and avoidance.
	In analogous art, Smith teaches the communication system being configured such that the dynamic frequency selection techniques are utilized for radar detection and avoidance (¶ [0113] . . . system 100 may comprise additional controls for handling functionality such as dynamic frequency selection (“DFS”), with radar detection. For example, each receiver side of the filtering module 112 may comprise a means to detect radar pulses to meet FCC or 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Maruyama, Hogenmueller, and Briggs to implement the teachings of Smith.  One would have been motivated to do so in order to implement a system that provides for greater bandwidth and greater assured reliability.  (Smith ¶ [0023])

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, in view of Hogenmueller, in view of Briggs, and further in view of Schumacher, Jr. et al.  (US Patent No. 5,615,227, hereinafter “Schumacher”).
	Regarding claim 53, the combination of Maruyama, Hogenmueller, and Briggs teaches all of the limitations of claim 1 as set forth above; however, the combination does not teach wherein frequency pairs (+f, -f) symmetric about a centre frequency f are allocated to a same remote terminal unit of the plurality of remote terminal units so that less unwanted interference occurs compared to allocating one frequency of the pair to a first remote terminal unit of the plurality of remote terminal units and allocating another frequency of the pair to a second remote terminal unit of the plurality of remote terminal units.
	In analogous art, Schumacher (cited in Applicant’s IDS filed on 06/16/2020) teaches wherein frequency pairs (+f, -f) symmetric about a centre frequency f are allocated to a same remote terminal unit of the plurality of remote terminal units so that less unwanted interference occurs compared to allocating one frequency of the pair to a first remote terminal unit of the plurality of remote terminal units and allocating another frequency of the pair to a second remote terminal unit of the plurality of remote terminal units (col. 1, lines 10-17:  a commercial radio spectrum is populated by government-licensed commercial radio stations operating at designated center frequencies. For example, the FM radio spectrum {interpretation: “each radio station is allocated a portion of frequency space around its designated center frequency” reads on frequency pairs symmetric about a centre frequency are allocated to a same remote terminal unit; “to prevent interference” reads on so that less unwanted interference occurs compared to allocating one frequency of the pair to a first remote terminal units unit of the plurality of remote terminal units and allocating another frequency of the pair to a second remote terminal unit of the plurality of remote terminal units}).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Maruyama, Hogenmueller, and Briggs to implement the teachings of Schumacher.  One would have been motivated to do so in order to enable a radio station to maximize transmission power, while minimizing interference, by transmitting on frequencies near to the center frequency of assigned channels.  (Schumacher, col. 1, lines 17-22)

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, in view of Hogenmueller, in view of Briggs, in view of Schumacher, and further in view of Pajukoski et al.  (US PG Pub 2006/0251041 A1, hereinafter “Pajukoski”).
Regarding claim 54, the combination of Maruyama, Hogenmueller, Briggs, and Schumacher does not teach wherein the plurality of remote terminal units are located at different distances from a same base station of the one or more base stations, so that a leaked signal into -f from a first remote terminal unit of the plurality of terminal units close to the same base station interferes with an actual -f signal from a second remote terminal unit of the plurality of remote terminals units far from the same base station.
 Pajukoski (cited in Applicant’s IDS filed on 06/16/2020) teaches wherein the plurality of remote terminal units are located at different distances from a same base station of the one or more base stations, so that a leaked signal into -f from a first remote terminal unit of the plurality of terminal units close to the same base station interferes with an actual -f signal from a second remote terminal unit of the plurality of remote terminals units far from the same base station (¶ [0004] The performance of the uplink of FDMA and OFDMA is sensitive to non-idealities, such as a frequency error. . .; ¶ [0006] The non-idealities produce adjacent channel leakage. This, in turn, causes multiple access interference, which means that different users of the FDMA/OFDMA system start to interfere each other at the base station receiver . . . ¶ [0056] . . .  the processing unit 420 may calculate a radio channel path loss value for each user terminal 314 from the received signals and allocate the user terminals 314 into frequency band sub-blocks on the basis of calculated radio channel path loss values. The processing unit 420 may allocate the user terminals 314 with substantially equal path loss values to the same frequency band sub-blocks. In a typical environment, signals transmitted from user terminals located close to a base station experience only a small path loss and signals transmitted from user terminals distant from a base station (i.e. located at the edge of a cell) suffer from a significant path loss. Therefore, the user terminals located at the edge of the cell are likely to be allocated to the same sub-block and the user terminals located close to the base station to the same sub-block. A power control unit 430 of the network infrastructure may then set a target value for signal-to-noise-power ratio (or signal-to-interference-power ratio) to be the same for every user terminal 314 allocated to the same sub-block and control transmit powers of the user terminals 314 to achieve the target value. This approach reduces the negative effect of the “near-far” problem in which the user terminals 314 located close to the base station degrade the performance of the user terminals 314 located at the edge of the cell, since the user terminals 314 at the edge of the cell are not typically allocated to the same sub-blocks as the user terminals 314 located close to the {Pajukoski’s teaching of the “near-far” problem in which user terminals located close to the base station degrade the performance of the user terminals located at the edge of the cell due to adjacent channel leakage reads on “wherein the terminal units may be at different distances from a same base station, such that a leaked signal into -f from a terminal unit close to the base station could interfere strongly with an actual -f signal from a terminal unit far from the base station}). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Maruyama, Hogenmueller, Briggs, and Schumacher to implement the teachings of Pajukoski.  One would have been motivated to do so in order to implement radio resource control in the uplink of cellular telecommunication systems, thereby controlling/minimizing multiple access interference. (Pajukoski ¶ [0009])
	
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413